 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA

11   REGINA FONG AND LORENZO                 Case No. 2:18-cv-09914-VAP-JC
12
     FONG,

13
               Plaintiffs,                   DISCOVERY MATTER

14
         vs.
                                             AMENDED CONFIDENTIALITY
15
     AMERICAN MEDICAL SYSTEMS,               AND PROTECTIVE ORDER
     INC., AMERICAN MEDICAL
16
     SYSTEMS HOLDINGS, INC.; ENDO
     PHARMACEUTICALS, INC.; ENDO
17
     PHARMACEUTICALS HOLDINGS,
     INC. and DOES 1-40, inclusive,
18             Defendants.
19

20

21

22

23

24

25

26
27

28


                     AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1        WHEREAS, Plaintiffs Regina Fong and Lorenzo Fong (“Plaintiff” or
 2 “Plaintiffs”), and Defendants Astora Women’s Health, LLC (f/k/a American Medical

 3 Systems, Inc.), American Medical Systems Holdings, Inc., Endo Pharmaceuticals Inc.,

 4 and Endo Health Solutions Inc. (f/k/a Endo Pharmaceuticals Holdings Inc.)

 5 (collectively, “Defendants”) jointly believe that entry of a protective order pursuant to

 6 Federal Rule of Civil Procedure 26(c) should be applied to this matter;

 7        WHEREAS, a protective order will expedite the flow of discovery material,
 8 facilitate the prompt resolution of disputes over confidentiality, and adequately protect

 9 confidential material;

10        NOW, THEREFORE, having found good cause, it is hereby ORDERED
11 THAT:

12 I.     Scope of Order
13        Disclosure and discovery in this proceeding may involve production of
14 information and/or materials which are claimed to include confidential, proprietary, and

15 private information for which special protection from public disclosure and from any

16 purpose other than prosecuting this litigation may be warranted. Accordingly, the

17 parties hereby stipulate to and petition the court to enter their Stipulated Confidentiality

18 and Protective Order (the “Order”) in this matter. This Order applies equally to

19 CONFIDENTIAL and HIGHLY CONFIDENTIAL material (as defined below)

20 produced/provided and designated as such in this action.

21 II.    Good Cause Statement
22        This action is likely to involve trade secrets, commercial, financial, and/or
23 proprietary information for which special protection from public disclosure and from

24 use for any purpose other than prosecution of this action is warranted. Such confidential

25 and proprietary materials and information consist of, among other things, confidential

26 business or financial information, information regarding confidential business practices,
27 or other confidential research, development, or commercial information (including

28 information implicating privacy rights of third parties), information otherwise generally

                                               -1-
                        AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 unavailable to the public, or which may be privileged or otherwise protected from

 2 disclosure under state or federal statutes, court rules, case decisions, or common law.

 3 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of

 4 disputes over confidentiality of discovery materials, to adequately protect information

 5 the parties are entitled to keep confidential, to ensure that the parties are permitted

 6 reasonable necessary uses of such material in preparation for and in the conduct of trial,

 7 to address their handling at the end of the litigation, and serve the ends of justice, a

 8 protective order for such information is justified in this matter. It is the intent of the

 9 parties that information will not be designated as confidential for tactical reasons and

10 that nothing be so designated without a good faith belief that it has been maintained in

11 a confidential, non-public manner, and there is good cause why it should not be part of

12 the public record of this case.

13 III.   The Order
14 A.     Stipulation
15        1.      By stipulating to the Order, the parties have agreed to be bound by its terms
16 and to request its entry by the Court.

17 B.     Discovery Phase
18        1.      For purposes of this Order, the following definitions shall apply: (a) the
19 term “document” and “electronically stored information” shall have the full meanings

20 ascribed to each by the Federal Rules of Civil Procedure and the United States District

21 Court for the Central District of California Local Rules (“Local Rules”), and relevant

22 case law; and (b) the term “producing party” shall be defined as any party or non-party

23 who is required to produce or provide materials or testimony containing confidential

24 information.

25        2.      A producing party may designate as “CONFIDENTIAL” any material the
26 producing party believes in good faith constitutes or discloses information that qualifies
27 for protection, including but not limited to, deposition and trial testimony/transcripts

28 and exhibits thereto, and specifically information that is trade secret or other

                                               -2-
                         AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 confidential research, development, or commercial information, and materials that are

 2 deemed confidential under Federal Drug Administration (“FDA”) regulations and

 3 Health Insurance Portability and Accountability Act (“HIPAA”) statutes and/or

 4 regulations.

 5        3.      Confidential information may be further designated as “HIGHLY
 6 CONFIDENTIAL” if a Defendant produces materials, including but not limited to,

 7 deposition and trial testimony/transcripts and exhibits thereto, that it believes in good

 8 faith would, if disclosed, cause substantial economic harm to the competitive position

 9 of the entity from which the information was obtained because it is HIGHLY

10 CONFIDENTIAL research and development material on a new product that has not

11 been approved or cleared by the FDA or a similar regulatory body or reflects a party’s

12 price competitiveness in the market or marketing business strategies of a party

13 concerning a current or new product. Counsel will inform the producing party of its

14 intent to disclose such information to any individual who is currently, or who at any

15 time during the pendency of this litigation becomes, a consultant to a competitor of the

16 producing party in the pelvic organ mesh business, or is a consultant to an entity actively

17 investigating entering such business, and thereafter will follow the procedures for

18 disclosure of such materials to such individual as provided in Paragraph III.B.8 of this

19 Order.

20        4.      Challenges to Designations or Redacted Information: Any party may at
21 any time that is consistent with the District Judge’s scheduling orders challenge the

22 redaction or the designation of information as CONFIDENTIAL or HIGHLY

23 CONFIDENTIAL by providing written notice of its objection to the designating party,

24 or, in the case of a deposition, either on the record at a deposition or in writing later.

25 Thereafter, counsel for the objecting party must arrange for a meet and confer

26 conference consistent with Local Rule 37-1. If, after the meet-and-confer process
27 required by Local Rule 37-1, the parties cannot reach an agreement, the party claiming

28 the designation of confidentiality or redaction may apply for an appropriate ruling from

                                               -3-
                        AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 the Court by following Local Rule 37-2 procedure for Moving Papers, including the

 2 filing of a Joint Stipulation, and noticing the hearing of the motion in accordance with

 3 Local Rule 37-3. The disputed material shall continue to be treated as designated, or

 4 redacted, until the Court orders otherwise. In any such application concerning a ruling

 5 on confidentiality or redacted information, the party claiming the designation of

 6 confidentiality or redaction has the burden of establishing that such confidential

 7 designation or redaction is proper.

 8        5.     No person or party subject to this Order shall distribute, transmit, or
 9 otherwise    divulge    any   material   marked     CONFIDENTIAL           or   HIGHLY
10 CONFIDENTIAL, except in accordance with this Order.

11        6.     Use of Confidential Material Limited to this Action: Any document or
12 other material which is marked CONFIDENTIAL or HIGHLY CONFIDENTIAL,

13 or the contents thereof, may be used by a party, or a party’s attorney (inside counsel or

14 outside counsel), expert witness, consultant, or other person to whom disclosure is

15 made, only for the purpose of this action. Nothing contained in this Order shall prevent

16 the use of any document or the contents thereof, at any deposition taken in this action.

17 If a party intends to use material that has been marked as HIGHLY CONFIDENTIAL

18 at the deposition of an employee or former employee of a non-producing party in this

19 litigation, then the party shall notify the producing party ten (10) days in advance of the

20 deposition that it intends to use that category of material. If the parties cannot agree on

21 parameters for usage of the material at the deposition, then the producing party will seek

22 the direction of the Court as to the utilization of that category of material in the

23 deposition, in accordance with the District Judge’s scheduling orders and Local Rules.

24        7.     Access to Confidential Material: If a party or attorney wishes to disclose
25 any document or other material which is marked CONFIDENTIAL or HIGHLY

26 CONFIDENTIAL, or the contents thereof, to any person actively, or retained to, work
27 on this action (e.g., expert witness, consultant), the person making the disclosure shall

28 do the following:

                                               -4-
                        AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1   (a)   Provide a copy of this Order to the person to whom disclosure is made;
 2   (b)   Inform the person to whom disclosure is made that s/he is bound by this
 3         Order;
 4   (c)   Require the person to whom disclosure is made to sign an acknowledgment
 5         and receipt of this Order;
 6   (d)   Instruct the person to whom disclosure is made to return or, in the
 7         alternative and with permission of the producing party, at the conclusion
 8         of the case to destroy any document or other material which is marked
 9         CONFIDENTIAL or HIGHLY CONFIDENTIAL, including notes or
10         memoranda        made        from    CONFIDENTIAL          or    HIGHLY
11         CONFIDENTIAL material;
12   (e)   Maintain a list of persons to whom disclosure was made and the
13         CONFIDENTIAL or HIGHLY CONFIDENTIAL materials which
14         were disclosed to that person;
15   (f)   At the conclusion of this action, gather the CONFIDENTIAL or
16         HIGHLY CONFIDENTIAL materials, copies thereof, and related notes
17         and memoranda, and return them to the party or attorney who originally
18         disclosed them, or destroy them, providing a certificate of compliance with
19         the terms of this Protective Order. If counsel for one party have created
20         work product incorporating, describing or referring to another party’s
21         confidential or highly confidential documents, counsel who have created
22         the work product must collect all copies from experts and other consultants
23         and must return or destroy all copies of confidential or highly confidential
24         documents attached to the work product. However, the counsel that created
25         the work product may retain the work product itself once all copies are
26         collected and all copies of confidential or highly confidential documents
27         are returned or destroyed. No work product incorporating, describing or
28         referring to another party’s confidential or highly confidential documents

                                          -5-
                    AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1              may be disseminated to any person or used for any purpose once the
 2              litigation is concluded.; and
 3        (g)   With respect to access or use of HIGHLY CONFIDENTIAL documents
 4              by in-house counsel, only “Designated In-House Counsel” of Defendants
 5              may    have     access    to    information    designated    as    HIGHLY
 6              CONFIDENTIAL by another producing party. “Designated In-House
 7              Counsel” shall mean: (1) an in-house attorney; and (2) one paralegal and/or
 8              clerical employee for each such Designated In-House Counsel to provide
 9              administrative support. Each Designated In-House Counsel shall complete
10              and sign a copy of the Undertaking in Exhibit A, and each such completed,
11              signed form shall be transmitted by e-mail to counsel for the other parties
12              before disclosure of any such other party’s CONFIDENTIAL or
13              HIGHLY CONFIDENTIAL information to the Designated In-House
14              Counsel.
15        8.    Disclosure Requirements for HIGHLY CONFIDENTIAL information to
16 Competitor Related Consultants: Prior to disclosure, plaintiff(s) will inform the

17 producing party of its intent to disclose HIGHLY CONFIDENTIAL material to

18 anyone who is currently, or who at any time during the pendency of this litigation

19 becomes, a consultant to a competitor (as such individuals are defined in Paragraph

20 III.B.3 above) in the manner set forth below:

21        (a)   Give at least ten (10) day notice in writing to counsel for the party who
22              designated such information as HIGHLY CONFIDENTIAL of the intent
23              to so disclose that information, although the disclosing party is not required
24              to identify the intended recipient of such materials.
25        (b)   Within ten (10) days thereafter, counsel for the parties shall attempt to
26              resolve any disputes between them regarding the production of the
27              HIGHLY CONFIDENTIAL material to the intended individuals, in
28              accordance with Local Rule 37-1.

                                                -6-
                       AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1        (c)   If the parties are unable to resolve any dispute regarding such production,
 2              within an additional seven (7) days, the party who designated the
 3              information in question as HIGHLY CONFIDENTIAL shall file a
 4              motion objecting to the proposed disclosure by following Local Rule 37-2
 5              procedure for Moving Papers, including the filing of a Joint Stipulation,
 6              and noticing the hearing of the motion in accordance with Local Rule 37-
 7              3. In making such motion, it shall be the producing party’s burden to
 8              demonstrate good cause for preventing the disclosure.
 9        (d)   If the Court permits disclosure of the material designated as HIGHLY
10              CONFIDENTIAL at issue, the information remains designated as
11              HIGHLY CONFIDENTIAL and the individual receiving such
12              information shall be bound by the requirements of Paragraph III.B.7.
13        9.    Redaction of CONFIDENTIAL Material: The parties recognize that
14 certain FDA, other governmental agencies, and certain relevant statutes require

15 redaction of certain information prior to production of certain information by

16 Defendants and that Defendants will comply with those requirements and redact such

17 information as directed. Producing parties will provide a redaction log identifying the

18 reason for redaction. Any party challenging information that has been redacted may do

19 so in accordance with Paragraph III.B.4 of this Protective Order, or otherwise in

20 accordance with the Federal Rules of Civil Procedure and the United States District

21 Court for the Central District of California Local Rules and/or Orders of this Court.

22        10.   Use of CONFIDENTIAL Material at Depositions: All transcripts and
23 exhibits shall be treated as if designated CONFIDENTIAL for a period of thirty (30)

24 days after the transcript is available from the court reporter. Counsel for any party may

25 designate during the deposition or during the thirty day period after the transcript is

26 available from the court reporter any portion of the transcript as CONFIDENTIAL or
27 HIGHLY CONFIDENTIAL by denominating by page and line, and by designating

28 any   exhibits, that are to be considered CONFIDENTIAL or HIGHLY

                                              -7-
                       AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 CONFIDENTIAL pursuant to the criteria set forth in this Order. Such designation shall

 2 be communicated to all parties. Transcript portions and exhibits designated in

 3 accordance with this paragraph shall be disclosed only in accordance with this Order.

 4 A party may challenge the CONFIDENTIAL or HIGHLY CONFIDENTIAL

 5 designation or portions thereof in accordance with the provisions of Paragraph III.B.4

 6 above.

 7        11.    Inadvertent Failure to Properly Designate CONFIDENTIAL Material:
 8 Inadvertent production of any document or information without a designation of

 9 CONFIDENTIAL or HIGHLY CONFIDENTIAL will not be deemed to waive a

10 party's claim to its CONFIDENTIAL nature or stop said party from designating said

11 document or information as CONFIDENTIAL or HIGHLY CONFIDENTIAL at a

12 later date. Disclosure of said document or information by another party prior to such

13 later designation shall not be deemed a violation of the provisions of this Order.

14        12.    Inadvertent Disclosure of Privileged Documents, “Clawback” Procedure:
15 Inadvertent production of documents or electronically stored information (“ESI”)

16 (collectively “Inadvertently Produced Documents”) subject to work-product or

17 attorney-client privilege, or other legal privilege protecting information from discovery,

18 shall not constitute a waiver of the privilege, provided that the producing party shall

19 notify the receiving party in writing as set forth herein. In the event that a party

20 inadvertently produces documents or ESI subject to a claim of privilege, the producing

21 party shall, within ten (10) days of the discovery of the inadvertent disclosure, notify

22 the other party in writing of the inadvertent disclosure. The producing party may, in the

23 notice, request a “clawback” of the inadvertently disclosed material. The party receiving

24 such clawback notice shall immediately and diligently act to retrieve the Inadvertently

25 Produced Documents, and all copies, including any loaded to databases, and return them

26 to the producing party or destroy them as agreed between the parties. All notes or other
27 work product of the receiving party reflecting the contents of such materials shall be

28 destroyed and not used.

                                              -8-
                       AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1          If the receiving party elects to file a motion as set forth below, the receiving party,
 2 subject to the requirements below, may retain possession of the Inadvertently Produced

 3 Documents as well as any notes or other work product of the receiving party reflecting

 4 the contents of such materials pending the resolution by the Court of the motion below,

 5 but shall segregate and not use them pending resolution of the motion. If the receiving

 6 party's motion is denied, the receiving party shall promptly comply with the

 7 immediately preceding provisions of this paragraph. No use shall be made of such

 8 Inadvertently Produced Documents during depositions or at trial, nor shall they be

 9 disclosed to anyone who was not given access to them prior to the request to return or

10 destroy them unless otherwise ordered by the Court.

11          The party receiving such Inadvertently Produced Documents may, after receipt
12 of the producing party's notice of inadvertent production, move the Court to dispute the

13 claim of privilege, in accordance with the District Judge’s scheduling orders and Local

14 Rules.

15          13.   There is no waiver of privilege or work product protection in this matter
16 or any other matter in any other jurisdiction for any document clawed-back under this

17 clause, or for the subject matter of any such document, whether the privileged document

18 was inadvertently provided following review or as part of a “Quick Peek” production.

19 In the event that any party receives information produced in discovery from any other

20 party that reasonably appears to be Inadvertently Produced Documents, the receiving

21 party shall promptly notify the producing party in writing of the apparent inadvertent

22 production.

23          14.   Disclosure/Production of Documents, No Waiver: A party’s disclosure or
24 production of any document or group or category of documents (the “produced

25 documents”) shall not constitute a waiver of any privilege or protection, including but

26 not limited to privilege or work product protection with respect to: (a) any other
27 communications or documents relating or referring to the same or similar subject matter

28 (“subject matter waiver”); and (b) any other communications or documents referring or

                                                  -9-
                          AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 relating to the parties who sent or received or are named in any such document or

 2 documents. A party thus may not challenge another party’s claims of privilege for

 3 documents remaining on its privilege logs on grounds of waiver of any privilege or

 4 protection.

 5 C.     POST DISCOVERY PHASE
 6        1.       If any party or attorney wishes to file, or use as an exhibit or as testimonial
 7 evidence at a hearing or trial, any CONFIDENTIAL or HIGHLY CONFIDENTIAL

 8 material, such party must provide reasonable notice to the producing party of the

 9 intended use of such information. The parties shall then attempt to resolve the matter of

10 continued confidentiality by either (a) removing the CONFIDENTIAL or HIGHLY

11 CONFIDENTIAL marking, (b) creating a mutually acceptable redacted version that

12 suffices for purposes of the case, or (c) conferring about methods to avoid or limit public

13 disclosure of such information during testimony. If an amicable resolution proves

14 unsuccessful, the proponent of continued confidentiality may present the issue to the

15 Court for resolution. The proponent of continued confidentiality will have the burden

16 of persuasion that the document or material should be withheld from the public record.

17        2.       Survival of Protective Order: Throughout and after the conclusion of this
18 litigation, including any appeals, the restrictions on communication and disclosure

19 provided for herein shall continue to be binding upon the parties and all other persons

20 to whom CONFIDENTIAL and HIGHLY CONFIDENTIAL material has been

21 communicated or disclosed pursuant to the provisions of this Order or any other order

22 of the Court.

23        3.       Return or Destruction of CONFIDENTIAL Material Upon Termination
24 of Litigation: Within sixty (60) days after the final termination of this action, each party,

25 upon request of the other party, shall either return to the producing party, or destroy, all

26 CONFIDENTIAL and HIGHLY CONFIDENTIAL material designated by any other
27 party (including any such material disclosed to third persons), except for any attorneys’

28

                                                 - 10 -
                          AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 work-product for the party returning the material, and shall provide confirmation in

 2 writing to opposing counsel if such materials are destroyed.

 3        4.     Modification of this Order: Nothing in this Order shall prevent any other
 4 party from seeking amendments broadening or restricting the rights of access to or the

 5 use of CONFIDENTIAL and/or HIGHLY CONFIDENTIAL material or otherwise

 6 modifying this Order; and this Order may be amended without leave of the Court by the

 7 agreement of the undersigned attorneys for the parties in the form of a Stipulation that

 8 shall be filed in this case.

 9

10
                 IT IS SO ORDERED on this 26th day of June, 2019.
11

12

13
                                                        /s/
14                                        Honorable Jacqueline Chooljian
                                          United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                            - 11 -
                        AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
 1                                       EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,   _____________________________            [print   or    type    full   name],    of
 4 _________________ [print or type full address], declare under penalty of perjury that I

 5 have read in its entirety and understand the Amended Confidentiality and Protective

 6 Order that was issued by the United States District Court for the Central District of

 7 California on June 26, 2019 in the case of Regina Fong, et al. v. American Medical

 8 Systems, Inc., et al., United States District Court, Central District of California, Case

 9 No. 2:18-cv-09914-VAP-JC. I agree to comply with and to be bound by all the terms

10 of the Amended Confidentiality and Protective Order and I understand and

11 acknowledge that failure to so comply could expose me to sanctions and punishment in

12 the nature of contempt. I solemnly promise that I will not disclose in any manner any

13 information or item that is subject to the Amended Confidentiality and Protective Order

14 to any person or entity except in strict compliance with the provisions of such Order. I

15 further agree to submit to the jurisdiction of the United States District Court for the

16 Central District of California for enforcing the terms of this Amended Confidentiality

17 and Protective Order, even if such enforcement proceedings occur after termination of

18 this action. I hereby appoint __________________________ [print or type full name]

19 of_______________________________________ [print or type full address and

20 telephone number] as my California agent for service of process in connection with this

21 action or any proceedings related to enforcement of the Amended Confidentiality and

22 Protective Order.

23

24 Date: ______________________________________

25 City and State where sworn and signed: _________________________________

26 Printed name: _______________________________
27 Signature: __________________________________

28

                                             - 12 -
                       AMENDED CONFIDENTIALITY AND PROTECTIVE ORDER
